DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 16/612,297 filed on 08/11/2019 is presented for examination. As per applicant’s preliminary amendments field on 12/17/2019, claims 7, 11 and 13 have been amended to delete multiple dependency, and claims 9 and 14 have been amended to correct minor errors. Claims 1-14 are pending.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Information Disclosure Statment
The Information Disclosure Statement dated 11/08/2019 is acknowledged and the cited references have been considered in this examination.
Claim Objections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 recites the limitation "the plurality of the capacitors" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 14 recites “the electrode” in line 2; recites “the inner face” in line 5; also recites “the circuit board” and “the wiring” in line 21.
The above are but a few specific examples of indefinite and functional or operational language used throughout the claims, and are only intended to illustrate the extensive revision required to overcome the rejections under 35 USC 112, second paragraph.  The above-mentioned corrections therefore, are in no way a complete and thorough listing of every indefinite and functional or operational language used throughout the claims.  Applicant is required to revise all of the claims completely, and not just correct the indefinite and functional or operational language mentioned. The following art rejections are given in view of the above rejections of claims under 35 USC 112, second paragraph.  Therefore, the following art rejections are applied only as far as the claims are understood in view of rejections made under the second paragraph of 35 USC 112.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 8 are rejected under 35 U.S.C. 102 (a1) as being anticipated by Kanoh et al. (US 2011/0227540).
With respect to claim 1 and 8, Kanoh et al (Hereinafter, Kanoh) discloses a charging and discharging circuit characterized by the following; the charging and discharging circuit charges input electric current to a plurality of capacitors (See reproduced drawing of fig. 1 below: Fig. 1, charger 309 multiple capacitors connected in series and parallel 301 and discharging to output 303), the charging and discharging circuit discharges output electric current from the plurality of the capacitors (Fig. 4, 301); the charging and discharging circuit comprises change-over switches which are switchable to a series electric current state (Fig. 4, SW1, SW3 and SW5),

    PNG
    media_image1.png
    578
    798
    media_image1.png
    Greyscale

(Para. # 0013: capacitors connected in parallel); the charging and discharging circuit comprises, apart from the change-over switches, a discharge switch which starts a discharging of the output electric current from the plurality of the capacitors too (Para. # 0017 capacitors discharging electric power to motor, etc.).
Allowable Subject Matter
Claims 2, 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, including overcoming the objection or/and rejections sated above. Claims 4-6, 7 and 10-13 are dependent on objected claims 2, 3 and 9 respectively.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/YALKEW FANTU/
Primary Examiner, Art Unit 2859